

	

		II

		109th CONGRESS

		1st Session

		S. 2156

		IN THE SENATE OF THE UNITED

		  STATES

		

			December 21, 2005

			Mr. Durbin (for himself

			 and Mr. Obama) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To designate the facility of the United

		  States Postal Service located at 332 South Main Street in Flora, Illinois, as

		  the Robert T. Ferguson Post Office Building.

	

	

		1.Robert T. Ferguson Post

			 Office Building

			(a)DesignationThe facility of the United States Postal

			 Service located at 332 South Main Street in Flora, Illinois, shall be known and

			 designated as the Robert T. Ferguson Post Office

			 Building.

			(b)ReferencesAny reference in a law, map, regulation,

			 document, paper, or other record of the United States to the facility referred

			 to in subsection (a) shall be deemed to be a reference to the Robert T.

			 Ferguson Post Office Building.

			

